Case 2:21-mj-00257-PLD Document 9-1 Filed 02/09/21 Page 1 of 5




               EXHIBIT A
                                          Case 2:21-mj-00257-PLD Document 9-1 Filed 02/09/21 Page 2 of 5
Case Number        Name                         Charges                                            Location of Arrest                 Case Status                Pretrial release

21-mj-00163 (DC)   GRAYSON, Kenneth             Knowingly entering or remaining in any restricted Western District of Pennsylvania    No information listed on   Yes. Defendant released on
21-mj-00155                                     building or grounds; Disorderly conduct which                                         docket.                    $25,000 Unsecured Bond;
(WDPA)                                          impedes the conduct of government business;                                                                      Consent Motion to Modify
                                                Disruptive Conduct in the Capitol Buildings;                                                                     Conditions to include location
                                                Parading, Demonstrating, or Picketing in the                                                                     monitoring and home
                                                Capitol Buildings; Obstructing or Impeding Any                                                                   detention.
                                                Official Proceeding


21-mj-00161 (DC)   GUNDERSEN, Brian             Knowingly entering or remaining in any restricted Middle District of Pennsylvania     No information listed on   Yes. Personal Recognizance.
                                                building or grounds without lawful authority;                                         docket.
                                                Knowingly, with intent to impede government
                                                business or official functions, engaging in
                                                disorderly conduct on Capitol grounds; Engaging
                                                in disorderly or disruptive conduct on the Capitol
                                                buildings or grounds; parading, demonstrating, or
                                                picketing in the Capitol buildings



21-mj-00172 (EDPA) BANCROFT, Dawn               Knowingly Entering or Remaining in any           Eastern District of Pennsylvania     No information listed on   Yes. The Government and
                                                Restricted Building or Grounds Without Lawful                                         docket.                    Defense agreed to conditions
                                                Authority; Knowingly Engaging in Disorderly or                                                                   of release. Released on
                                                Disruptive Conduct in any Restricted Building or                                                                 $100,000 O/R and conditions.
                                                Grounds; Violent Entry and Disorderly Conduct on
                                                Capitol Grounds


21-cr-00041 (DC)   BROWN, Terry                 Entering and Remaining in a Restricted Building; Middle District of Pennsylvania      No information listed on   Yes. Government does not
                                                Disorderly and Disruptive Conduct in a Restricted                                     docket.                    seek the Defendant's pretrial
                                                Building; Violent Entry and Disorderly Conduct in                                                                detention. Bond Status of
                                                a Capitol Building; Parading, Demonstrating, or                                                                  Defendant: Defendant Placed
                                                Picketing in a Capitol Building                                                                                  on Personal Recognizance.

21-mj-00008        SHIVELY, Barton Wade         Aiding and Abetting; Civil Disorder; Forcibly       Middle District of Pennsylvania   No information listed on   Yes.
(MDPA)                                          assault, resist, oppose, impede, intimidate, or                                       docket.
                                                interfere with any officer or employee of the
                                                United States or of any agency in any branch of the
                                                United States Government while engaged in or on
                                                account of the performance of official duties;
                                                Restricted Building or Grounds; Violent Entry,
                                                Obstruct or Impede Passage, Engage in Physical
                                                Violence on Grounds or any of the Capitol
                                                Buildings
                                          Case 2:21-mj-00257-PLD Document 9-1 Filed 02/09/21 Page 3 of 5
21-mj-00099 (DC)   WILLIAMS, Riley June         Knowingly Entering or Remaining in any              Middle District of Pennsylvania   Status Hearing set for   Yes. Defendant remain on
                                                Restricted Building or Grounds Without Lawful                                         3/26/2021 at 1:00 PM.    Personal Recognizance/3rd
                                                Authority; Violent Entry and Disorderly Conduct                                                                Party Custody.
                                                on Capitol Grounds

21-mj-00026 (DC)   WRIGLEY, Andrew              Knowingly Entering or Remaining in any              Middle District of Pennsylvania   Status Hearing set for   Yes. Defenadnt placed on
                                                Restricted Building or Grounds Without Lawful       (Jim Thrope, PA)                  3/29/2021.               Personal Recognizance.
                                                Authority; Violent Entry and Disorderly Conduct
                                                on Capitol Grounds

21-cr-00029 (DC)   EHMKE, Hunter Allen          Destruction of Government Property; Obstruction Central District of California        Arraignment set for      Yes. Defendant Placed on
                                                of an Official Proceeding; Disorderly Conduct in a                                    2/10/2021 at 10:30 AM    Personal Recognizance.
                                                Capitol Building; Parading, Demonstrating, or
                                                Picketing in a Capitol Building

21-mj-00015 (DC)   OCHS, Nicholas               Conspiracy; Obstruction of an Official Proceeding; District of Hawaii                 Merged with 21-cr-73;    Yes. Government does not
                                                Destruction of Government Property; Theft of                                          Arraignment set for      seek the Defendant's pretrial
                                                Government Property; Restricted Building or                                           2/12/2021.               detention.
                                                Grounds; Aiding and Abetting



21-mj-00032 (DC)   PEPE, William                Conspiracy; Assaulting, Resisting, or Impeding      Southern District of New York     Merged with 21-cr-52;    Yes. Defendant Placed on
                                                Certain Officers; Civil Disorder; Government                                          Arrraignment set for     Personal Recognizance
                                                Property or Contracts; Obstruction of an Official                                     2/9/2021.
                                                Proceeding; Robbery of Personal Property of the
                                                United States; Restricted Building or Grounds;
                                                Aiding and Abetting


21-cr-00023 (DC)   PRUITT, Joshua               Civil Disorder; Obstruction of an Official        Washington D.C.                     Arraignment set for      Yes. Government does not
                                                Proceeding; Aiding and Abetting; Destruction of                                       2/11/2021 at 11:00 AM    seek the Defendant's pre-trial
                                                Government Property; Entering and Remaining in                                                                 detention. Defendant released
                                                a Restricted Building or Grounds; Disorderly and                                                               on HISP/Release Order
                                                Disruptive Conduct in a Restricted Building or                                                                 Issued.
                                                Grounds; Disorderly Conduct in a Capitol Bulding;
                                                Acts of Physical Violence in the Capitol Building



21-mj-00036 (DC)   ROBERTSON, Thomas            Obstruction of an Official Proceeding; Aiding and U.S. District Court Western         Merged with 21-cr-34;    Yes. Government does not
                                                Abetting; Entering and Remaining in a Restricted District of Virginia Roanoke         Indicted on 1/29/2021    request the Defendant's
                                                Building; Disorderly and Disruptive Conduct in a Division                                                      pretrial detention. Placed on
                                                Restricted Building; Violent Entry and Disorderly                                                              Personal Recognizance.
                                                Conduct in a Capitol Building or Grounds
                                         Case 2:21-mj-00257-PLD Document 9-1 Filed 02/09/21 Page 4 of 5
21-mj-00036 (DC)   FRACKER, Jacob                 Obstruction of an Official Proceeding; Aiding and U.S. District Court Western           Merged with 21-cr-34;    Yes. Government does not
                                                  Abetting; Entering and Remaining in a Restricted District of Virginia Roanoke           Indicted on 1/29/2021    request the Defendant's
                                                  Building; Disorderly and Disruptive Conduct in a Division                                                        pretrial detention. Placed on
                                                  Restricted Building; Violent Entry and Disorderly                                                                Personal Recognizance.
                                                  Conduct in a Capitol Building or Grounds



21-mj-00113 (DC)   SPENCER, Christopher Raphael   Knowingly Entering or Remaining in any              Middle District of North Carolina   Preliminary Hearing set Yes. Defendant on Home
                                                  Restricted Building or Grounds Without Lawful                                           for 2/24/2021 at 2:00 PM Confinement.
                                                  Authority; Violent Entry and Disorderly Conduct
                                                  on Capitol Grounds; Obstruction of Justice


21-cr-00043 (DC)   ABUAL-RAGHEB, Rasha N.         Entering and Remaining in a Restricted Building; District of New Jersey                 Preliminary Hearing set Yes. Defendant Placed on
                                                  Disorderly and Disruptive Conduct in a Restricted                                       for 2/22/2021 at 1:00 PM Personal Recognizance
                                                  Building; Violent Entry and Disorderly Conduct in
                                                  a Capitol Building; Parading, Demonstrating, or
                                                  Picketing in a Capitol Building


21-mj-00045 (DC)   LOLLAR, Joshua R.              Knowingly Entering or Remaining in any             US District Court Southern District Preliminary Hearing set   Yes. Defendant Released to
                                                  Restricted Building or Grounds Without Lawful      of Texas                            for 3/3/2021 at 11:30     Third Party Custodian with
                                                  Authority and Impeding or Disrupting Official                                          AM.                       $50,000 unsecured bond.
                                                  Functions; Obstructing or Impeding Law
                                                  Enforcement Officer During Civil Disorder and
                                                  Obstructing Federally Protected Functions; Violent
                                                  Entry and Disorderly Conduct on Capitol Grounds



21-mj-00035 (DC)   CUDD, Jenny Louise             Restricted Building or Grounds; Violent Entry or    US District Court Western District Merged with 21-cr-68;  Yes. Placed on Personal
                                                  Disorderly Conduct                                  of Texas Midlasnd-Odessa Division VTC Arraignment set for Recognizance. Under docket
                                                                                                                                         2/16/2021              21-cr-68, Defendant permitted
                                                                                                                                                                to travel to Mexico.


21-mj-00035 (DC)   ROSA, Eliel                    Restricted Building or Grounds; Violent Entry or    US District Court Western District Merged with 21-cr-68;  Yes. Placed on Personal
                                                  Disorderly Conduct                                  of Texas Midlasnd-Odessa Division VTC Arraignment set for Recognizance
                                                                                                                                         2/16/2021

21-mj-00021 (DC)   COLT, Josiah                   knowingly entering or remaining in any restricted   US District Court for the District of Preliminary Hearing set Yes . Government did not seek
                                                  building or grounds without lawful authority and    Idaho                                 for 2/9/2021 at 11:00AM pretrial detention. Defendant
                                                  violent entry and disorderly conduct on Capital                                                                   placed on Personal
                                                  grounds                                                                                                           Recognizance.


21-mj-00020 (DC)   JOHNSON, Adam                  one count of knowingly entering or remaining in     Florida, Middle District            Status Hearing set for   Yes. Defendant placed on
                                                  any restricted building or grounds without lawful                                       4/19/2021                Personal Recognizance.
                                                  authority; one county of theft of government
                                                  property; and one county of violent entry and
                                                  disorderly conduct on capital grounds
                                       Case 2:21-mj-00257-PLD Document 9-1 Filed 02/09/21 Page 5 of 5
21-cr-00005 (DC)   LEFFINGWELl, Mark         Knowingly entering or remaining in any restricted Washington D.C.                Vido (VTC) Status          Yes. Government does not
                                             building or grounds without lawful authority;                                    Conference is set for      object to the Defendant's
                                             assault on a federal law enforcement officer; and                                3/31/2021 at 12:00 PM      release with pre-trial release
                                             violent entry and disorderly conduct on Capital                                                             conditions imposed.
                                             ground

21-mj-00039 (DC)   PACKER, Robert            knowingly entering or remaining in any restricted   Virginia, Eastern District   Preliminary Hearing        Yes. Government does not
                                             building or grounds without lawful authority and                                 (telephonic/VTC) set for   request the Defendant's
                                             violent entry and disorderly conduct on Capital                                  2/11/2021 at 2:00PM        pretrial detention.
                                             grounds                                                                                                     Released on a personal
                                                                                                                                                         recognizance bond with two
                                                                                                                                                         special conditions (stay away
                                                                                                                                                         order from DC and appear at
                                                                                                                                                         virtual hearing next week).




21-mj-00105 (DC)   GOSSJANKOWSKI, Vitali     Knowingly enter or remain in any restricted          Washington D.C.             Preliminary Hearing set    Yes. Government does not
                                             building or grounds without lawful authority to do                               for 2/18/2021 at 12:00     object to the Defendant's
                                             so; knowingly, and with intent to impede or disrupt                              PM                         releas
                                             the orderly conduct of Government business or
                                             official functions, engage in disorderly or
                                             disruptive conduct in, or within such proximity to,
                                             any restricted building or grounds when, or so that,
                                             such conduct, in fact, impedes or disrupts the
                                             orderly conduct of Government business or official
                                             functions; and did so while using or carrying a
                                             dangerous weapon.
